DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status 
Claims 1-20 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Response to Arguments

Applicant’s Arguments (see Applicant’s Remarks, pages 8-9, filed July 15, 2021) with respect to independent claims 1, 11, 19 and the dependent claims depending therefrom, respectively, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US Patent Application Publication No. 2015/0290795) in view of Yokoi (US Patent Application Publication No. 2016/0263747).
With respect to independent Claim 1, Oleynik discloses the limitations of independent claim 1 as follows:
A method of operation in a robotic system including a robot and at least one processor in communication with the robot, (See Pars. 0168, 0191, 0192; Figs. 2, 3; Ref. Numerals 70,72(robot arms and hands), 16(processor)  the method comprising:
receiving, by the at least one processor, a plurality of sets of robot control instructions, wherein each set of robot control instructions, as a result of execution, causes the robot to perform at least one task;	(See Pars. 0010, 0016, 0119, 0153, 0154, 0157, 0212; Figs, 2, 3, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor)
receiving, by the at least one processor, information that represents a plurality of first poses,	(See Pars. 0027, 0029, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef poses"(first poses)
wherein a representative first pose in the plurality of first poses is associated with a representative set of robot control instructions in the plurality of sets of robot control instructions;	(See Pars. 0027, 0029, 0153, 0154, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef poses"(first poses)
receiving, by the at least one processor, information that represents a current pose of the robot relative to an item in an environment associated with the robot;	(See Pars. 0209, 0211-0215; Figs. 5D; Ref. Numerals 48(robot environment), 270(processor-robot controller)
searching, by the at least one processor, for a first set of run-time robot control instructions from within the plurality of sets of robot control instructions, based on an association between the current pose and a first pose in the plurality of first poses,	(See Pars. 0209, 0211-0215; Figs. 5D, 7C, 7D, 8C; Ref. Numerals 48(robot environment), 270(processor-robot controller), "mini manipulation library"116(sets of robot control instructions)
wherein the first pose is associated with the first set of run-time robot control instructions;	(See Pars. 0209, 0211-0215; Figs. 5D, 7C, 7D, 8C; Ref. Numerals 48(robot environment), 270(processor-robot controller), "mini manipulation library"116(sets of robot control instructions)
producing, by the at least one processor, a second set of run-time robot control instructions which, as a result of execution, causes the robot to move to the first pose following a trajectory derived by the at least one processor using interpolation; (See Pars. 0209, 0211-0215, 0299; Figs. 5D, 7C, 7D, 8C, 16; Ref. Numerals 48(robot environment), 270(processor-robot controller), "mini manipulation library"116(sets of robot control instructions)  and
producing, by the at least one processor, at least one signal including information that represents the first set of run-time robot control instructions, and the first pose.  (See Pars. 0209, 0211-0215, 0326; Figs. 5D, 7C, 7D, 8C, 29; Ref. Numerals 48(robot environment), 270(processor-robot controller), 436(signals), "mini manipulation library"116(sets of robot control instructions), "chef pose"(first pose)
Oleynik, however, does not disclose the limitation related to following a trajectory derived by a processor using interpolation.   With respect to that limitation, Yokoi teaches the following:
producing, by the at least one processor, a second set of run-time robot control instructions which, as a result of execution, causes the robot to move to the first pose following a trajectory derived by the at least one processor using interpolation; (See Pars. 0064, 0070; Figs. 1, 4; Ref. Numerals 201(robot), 301(processor), 331(trajectory calculating unit)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Oleynik 

With respect to Claim 2, which depends from independent claim 1, Oleynik and Yokoi together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Oleynik disclose as follows:
The method of claim 1 wherein receiving the plurality of sets of robot control instructions includes receiving a plurality of sets of piloted robot control instructions.  	(See Pars. 0197, 0199, 0209-0214, 0326; Figs. 5A, 5D, 7C, 7D; Ref. Numerals 48(robot environment), 170(human operator), 172(GUI for piloted robot control instructions), 270(processor-robot controller),  "mini manipulation library"116(sets of robot control instructions)   

With respect to Claim 3, which ultimately depends from independent claim 1, Oleynik and Yokoi together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 3, Oleynik discloses:
The method of claim 2 wherein the robotic system further includes an operator interface in communication with the robot, (See Pars. 0197, 0199, 0209-0214, 0326; Figs. 5A, 5D, 7C, 7D; Ref. Numerals 48(robot environment), 170(human operator), 172(GUI for piloted robot control instructions), 270(processor-robot controller),  "mini manipulation library"116(sets of robot control instructions)  and
wherein receiving the plurality of sets of robot control instructions includes:(See Pars. 0197, 0199, 0209-0214, 0326; Figs. 5A, 5D, 7C, 7D; Ref. Numerals 48(robot environment), 170(human operator), 172(GUI for piloted robot control instructions), 270(processor-robot controller),  "mini manipulation library"116(sets of robot control instructions)
receiving, at the at least one processor, the plurality of sets of piloted robot control instructions from the operator interface.  (See Pars. 0197, 0199, 0209-0214, 0326; Figs. 5A, 5D, 7C, 7D; Ref. Numerals 48(robot environment), 170(human operator), 172(GUI for piloted robot control instructions), 270(processor-robot controller),  "mini manipulation library"116(sets of robot control instructions) 

With respect to Claim 4, which depends from independent claim 1, Oleynik and Yokoi together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, Oleynik discloses:
The method of claim 1 wherein receiving the plurality of sets of robot control instructions includes receiving a plurality of sets of autonomous robot control instructions.  	(See Pars. 0216, 0217; Fig. 6; Ref. Numerals 70,72(robot arms and hands), 16(processor)	

With respect to Claim 5, which depends from independent claim 1, Oleynik and Yokoi together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 5, Oleynik discloses:
The method of claim 1 comprising:
receiving, by the at least one processor, the information that represents the current pose from an input subsystem of the robot,	(See Pars. 0027, 0029, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(current pose)
wherein the current pose and a representative first pose in the plurality of first poses is a relative pose with respect to the robot.  	(See Pars. 0027, 0029, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(current pose)  	

With respect to Claim 6, which depends from independent claim 1, Oleynik and Yokoi together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Oleynik discloses:
The method of claim 1, comprising:
updating, by the at least one processor, at least one non-transitory tangible computer-readable storage medium with information corresponding to the at least one signal.  (See Pars. 0196, 0229; Figs. 4, 8C; Ref. Numerals 102(non-transitory tangible computer-readable storage medium), 112(updating module), 118(output module outputs signals), 436(signals)

With respect to Claim 7, which depends from independent Claim 1, Oleynik and Yokoi together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 7, Yokoi discloses:
The method of claim 1, comprising:
causing, by the at least one processor, the at least one signal to be sent through a communication channel.  	(See Pars. 0209, 0211-0215, 0326; 

With respect to Claim 8, which depends from independent claim 1, Oleynik and Yokoi together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 8, Yokoi disclose as follows:
The method of Claim 1, comprising:
in response to the execution of the first set of run-time robot control instructions by the at least one processor, causing the robot to perform at least one task.  (See Pars. 0010, 0016, 0119, 0153, 0154, 0157, 0212; Figs, 2, 3, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor)  	

With respect to Claim 9, which depends from independent claim 1, Oleynik and Yokoi together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 9, Oleynik discloses:
The method of claim 1, comprising:
deriving, by the at least one processor, a second set of run-time control instruction that, as a result of execution, causes the robot to move from the current pose to the first pose.  	(See Pars. 0027, 0029, 0211-0215, 0223, 0293-0294; Figs. 7C, 7D, 8A, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(current pose)

 Claim 10, which depends from independent claim 1, Oleynik and Yokoi together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 10, Yokoi discloses:
The method of claim 1 wherein the current pose or the first pose indicates a position for the robot and a posture for the robot.	(See Pars. 0027, 0029, 0156, 0211-0215, 0293-0294; Figs. 5D, 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(current pose) 

With respect to independent Claim 11, Oleynik discloses the limitations of independent claim 11 as follows:
A system comprising: (See Pars. 0168, 0191, 0192; Figs. 2, 3; Ref. Numerals 70,72(robot arms and hands), 16(processor) 
a robot including a motion subsystem and a manipulation subsystem; (See Pars. 0013, 0144, 0211, 0212; Fig. 5D; Ref. Numerals 70,72(robot arms and hands), 16(processor) 
at least one processor communicatively coupled to the motion subsystem and the manipulation subsystem; (See Pars. 0010, 0016, 0119, 0152, 0153, 0154, 0157, 0211, 0212, 0474; Figs, 2, 3, 5D, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor)  and
at least one non-transitory processor-readable storage device communicatively coupled to the at least one processor and which stores processor-executable instructions which, as a result of execution by the at least one processor, cause the at least one processor to: (See Pars. 0168, 0192, 0223; Figs. 2, 8A, 100; Ref. Numerals 16(processor), 52(non-transitory processor-readable storage device)
receive a plurality of sets of robot control instructions, each set of robot control instructions, as a result of execution, causes the robot to perform at least one task;	(See Pars. 0010, 0016, 0119, 0153, 0154, 0157, 0212; Figs, 2, 3, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor)
receive information that represents a plurality of first poses,  (See Pars. 0027, 0029, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef poses"(first poses)
wherein a representative first pose in the plurality of first poses is associated with a representative set of robot control instructions in the plurality of sets of robot control instructions;	(See Pars. 0027, 0029, 0153, 0154, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef poses"(first poses)
receive information that represents a current pose of the robot relative to an item in an environment associated with the robot; (See Pars. 0209, 0211-0215; Figs. 5D; Ref. Numerals 48(robot environment), 270(processor-robot controller)
search, based on an association between the current pose and a first pose in the plurality of first poses, for a first set of run-time robot control instructions from within the plurality of sets of robot control instructions, (See Pars. 0209, 0211-0215; Figs. 5D, 7C, 7D, 8C; Ref. Numerals 48(robot environment), 270(processor-robot controller), "mini manipulation library"116(sets of robot control instructions)
wherein the first pose is associated with the first set of run-time robot control instructions;	(See Pars. 0209, 0211-0215; Figs. 5D, 7C, 7D, 8C; 
produce a second set of run-time robot control instructions which, as a result of execution, causes the robot to move via the motion subsystem or the manipulation subsystem to the first pose following a trajectory derived by the at least one processor using interpolation; (See Pars. 0209, 0211-0215, 0299; Figs. 5D, 7C, 7D, 8C, 16; Ref. Numerals 48(robot environment), 270(processor-robot controller), "mini manipulation library"116(sets of robot control instructions)  and
produce at least one signal including information that represents the first set of run-time robot control instructions and information that represents the first pose.  (See Pars. 0209, 0211-0215, 0326; Figs. 5D, 7C, 7D, 8C, 29; Ref. Numerals 48(robot environment), 270(processor-robot controller), 436(signals), "mini manipulation library"116(sets of robot control instructions), "chef pose"(first pose)
Oleynik, however, does not disclose the limitation related to following a trajectory derived by a processor using interpolation.   With respect to that limitation, Yokoi teaches the following:
producing, by the at least one processor, a second set of run-time robot control instructions which, as a result of execution, causes the robot to move to the first pose following a trajectory derived by the at least one processor using interpolation; (See Pars. 0064, 0070; Figs. 1, 4; Ref. Numerals 201(robot), 301(processor), 331(trajectory calculating unit)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Oleynik with the teachings of Yokoi to have a trajectory determined by a processor using interpolation to provide a more precise trajectory for robotic movement.  A person with skill in the art would be 

With respect to Claim 12, which depends from independent Claim 11, Oleynik and Yokoi together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 12, Oleynik disclose as follows:
The system of claim 11 further comprising:
an operator interface communicatively coupled to the at least one processor, (See Pars. 0197, 0199, 0209-0214, 0326; Figs. 5A, 5D, 7C, 7D; Ref. Numerals 48(robot environment), 170(human operator), 172(GUI for piloted robot control instructions), 270(processor-robot controller),  "mini manipulation library"116(sets of robot control instructions)
wherein a plurality of sets of piloted robot control instructions includes at least one set of piloted robot control instructions generated at the operator interface.  (See Pars. 0197, 0199, 0209-0214, 0326; Figs. 5A, 5D, 7C, 7D; Ref. Numerals 48(robot environment), 170(human operator), 172(GUI for piloted robot control instructions), 270(processor-robot controller),  "mini manipulation library"116(sets of robot control instructions)   

With respect to Claim 13, which depends from independent claim 11, Oleynik and 
The system of claim 11 wherein a plurality of sets of piloted robot control instructions includes at least one set of autonomous robot control instructions. (See Pars. 0216, 0217; Fig. 6; Ref. Numerals 70,72(robot arms and hands), 16(processor) 

With respect to Claim 14, which depends from independent claim 11, Oleynik and Yokoi together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 14, Oleynik discloses:
14. The system of claim 11 wherein the processor-executable instructions to receive the information that represents the current pose of the item in the environment associated with the robot further include processor-executable instructions that, as a result of execution, cause the at least one processor to:
receive the information that represents the current pose from an input subsystem of the robot, (See Pars. 0027, 0029, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(current pose)
wherein the current pose and a representative first pose in the plurality of first poses is a relative pose with respect to the robot. (See Pars. 0027, 0029, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(current pose)

With respect to Claim 15, which depends from independent claim 11, Oleynik and Yokoi together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 15, Oleynik discloses:
The system of claim 11, wherein the processor-executable instructions, as a result of execution, cause the at least one processor to:
update the at least one non-transitory processor-readable storage device with information corresponding to the at least one signal.  	(See Pars. 0196, 0229; Figs. 4, 8C; Ref. Numerals 102(non-transitory tangible computer-readable storage medium), 112(updating module), 118(output module outputs signals), 436(signals) 	

With respect to Claim 16, which depends from independent claim 11, Oleynik and Yokoi together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 16, Oleynik discloses:
The system of claim 11, further comprising:
a communication channel communicatively coupled to the at least one processor,  (See Pars. 0209, 0211-0215, 0326; Figs. 5D, 7C, 7D, 8C, 29; Ref. Numerals 48(robot environment), 270(processor-robot controller), 436(signals), "mini manipulation library"116(sets of robot control instructions), "chef pose"(first pose)
wherein the processor-executable instructions, as a result of execution, cause the at least one processor to send the at least one signal to be sent through the communication channel.  (See Pars. 0209, 0211-0215, 0326; Figs. 5D, 7C, 7D, 8C, 29; Ref. Numerals 48(robot environment), 270(processor-robot controller), 436(signals), "mini manipulation library"116(sets of robot control instructions), "chef pose"(first pose)

With respect to Claim 17, which depends from independent claim 11, Oleynik and 
The system of claim 11, wherein the processor-executable instructions, as a result of execution, cause the at least one processor to: cause the robot to perform at least one task.  (See Pars. 0010, 0016, 0119, 0153, 0154, 0157, 0212; Figs, 2, 3, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor) 

With respect to Claim 18, which depends from independent claim 11, Oleynik and Yokoi together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 18, Oleynik discloses:
The system of claim 11, wherein the processor-executable instructions, as a result of execution, cause the at least one processor to: derive a second set of run-time control instructions that, as a result of execution, causes the robot to move from the current pose to the first pose.	(See Pars. 0027, 0029, 0211-0215, 0223, 0293-0294; Figs. 7C, 7D, 8A, 10A, 10B; Ref. Numerals "chef pose"(first pose), "robot pose"(current pose) 

With respect to independent Claim 19, Oleynik discloses the limitations of independent claim 19 as follows:
A method, comprising:
receiving, by at least one processor in communication with a robot, input indicating a task to be performed by the robot involving interaction with an object; (See Pars. 0010, 0016, 0119, 0152, 0153, 0154, 0157, 0198, 0211, 0212, 0474; Figs, 2, 3, 5D, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor), "utensils"(object)
obtaining, by the at least one processor, information representative of a location of the object relative to the robot;	(See Pars. 0010, 0016, 0119, 0152, 0153, 0154, 0157, 0198, 0211, 0212, 0474; Figs, 2, 3, 5D, 100; 
obtaining, by the at least one processor, a plurality of sets of robot control instructions, each set of robot control instructions, as a result of execution, causes the robot to perform at least one task;	(See Pars. 0010, 0016, 0119, 0153, 0154, 0157, 0212; Figs, 2, 3, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor), "mini manipulation library"116(sets of robot control instructions)
selecting, by the at least one processor, based on a current pose of the robot, a first set of robot control instructions among the plurality of sets of robot control instructions for performance of the task;  (See Pars. 0010, 0016, 0119, 0153, 0154, 0157, 0212; Figs, 2, 3, 100; Ref. Numerals 70,72(robot arms and hands), 16(processor), "mini manipulation library"116(sets of robot control instructions)
obtaining, by the at least one processor, information that represents a first pose associated with the first set of robot control instructions;	(See Pars. 0027, 0029, 0153, 0154, 0211-0215, 0293-0294; Figs. 7C, 7D, 8B, 8C, 10A, 10B; Ref. Numerals "chef pose"(first pose), "mini manipulation library"116(sets of robot control instructions)
determining, by the at least one processor, that the current pose of the robot does not match the first pose;	(See Pars. 0211-0215, 0230, 0325; Figs. 5D, 7C, 7D, 28; Ref. Numerals 16(processor), "chef pose"(first pose), "robot pose"(current pose)
deriving, by the at least one processor, a second set of robot control instructions to achieve the first pose from the current pose following a trajectory derived by the at least one processor using interpolation; (See 
providing, by the at least one processor, a set of signals causing the robot to execute the second set of robot control instructions and causing the robot to execute the first set of robot control instructions to perform the task subsequent to execution of the second set of robot control instructions.  	(See Pars. 0209, 0211-0215, 0326; Figs. 5D, 7C, 7D, 8C, 29; Ref. Numerals 48(robot environment), 270(processor-robot controller), 436(signals), "mini manipulation library"116(sets of robot control instructions), "chef pose"(first pose)
Oleynik, however, does not disclose the limitation related to following a trajectory derived by a processor using interpolation.   With respect to that limitation, Yokoi teaches the following:
deriving, by the at least one processor, a second set of robot control instructions to achieve the first pose from the current pose following a trajectory derived by the at least one processor using interpolation; and (See Pars. 0064, 0070; Figs. 1, 4; Ref. Numerals 201(robot), 301(processor), 331(trajectory calculating unit)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Oleynik with the teachings of Yokoi to have a trajectory determined by a processor using interpolation to provide a more precise trajectory for robotic movement.  A person with skill in the art would be motivated to incorporate the teachings of Yokoi because they are a known work in the same field of endeavor (ie, having a processor use interpolation to derive a trajectory for a robot) which would prompt its use in the same field of application based on improvements to a method that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 20, which depends from independent claim 19, Oleynik and Yokoi together teach all of the limitations of Claim 19 which are incorporated herein by reference.   With respect to Claim 20, Oleynik disclose as follows:
The method of claim 19, comprising:
determining, by the at least one processor, a set of differences between the first pose and the current pose, (See Pars. 0211-0215, 0230, 0325; Figs. 5D, 7C, 7D, 28; Ref. Numerals 16(processor), "chef pose"(first pose), "robot pose"(current pose)
wherein selecting the first set of robot control instructions is based on the set of differences.  (See Pars. 0211-0215, 0230, 0325; Figs. 5D, 7C, 7D, 28; Ref. Numerals 16(processor), "chef pose"(first pose), "robot pose"(current pose)   

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        August 11, 2021